I concur in the opinion of Mr. Justice Sadler; but I have long been impressed by the fact that the contest procedure should be amended. The provision for specific denials of facts charged by a contestant has caused much injustice and the loss of offices by citizens who have been elected thereto. It should be amended so that the pleadings in ordinary suits would apply. This would not cause any more delay than the contest statutes and would be in accord with justice. Without reference to this case, it is too easy to secure an unjust advantage of the unwary, by charges of alleged facts which, to say the least, are not known to be true.